DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computing device” and “transmission subsystem for transmitting the media data to a network” in Claim 1; “display device” in Claim 2; “power management unit…to…regulate…and…provide…” in Claim 4; “computing device” and 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 8-10, 12-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2014/0154994 to Mason et al. (“Mason”) and US Patent Application Publication Number 2004/0134281 to Pedrazzini et al. (“Pedrazzini”).

reference to Claim 1, Mason discloses a communication device, comprising: an interface connector for connecting to a computing device to receive a media data and an external power supply (See Figure 9 ’30 Pin Apple Connector’ and Paragraphs 3-4 and 17); a transmission subsystem for transmitting the media data to a network (See Figure 9 ‘RF Transceiver’, ‘Video Network Processor’, and ‘Display Port to HDMI Level Translation’ and Paragraphs 3 and 17); a battery power supply (See Figure 9 ‘Rechargeable Internal Battery’); a controller circuit powered by the battery power supply (See Figure 9 ‘Power Controller & Power Switching’ [power controller portion]); and a switch circuit for switchably connecting the battery power supply to the transmission subsystem responsive to a first switch control signal (See Figure 9 ‘Power Controller & Power Switching’ [power switching portion] and Paragraph 17).  However, Mason does not explicitly disclose a sensor, communicatively coupled to the controller circuit, for detecting a movement of the communication device; and that the first switch control signal is generated based on a motion detection signal generated by the controller circuit responsive to a detection of the movement by the sensor.  Pedrazzini discloses a sensor (See Figure 3 Number 22’’ and Paragraph 25), communicatively coupled to a controller circuit (See Figure 1 Number 34) powered by a local battery power supply (See Figure 3 Number 26’’ and Paragraph 2), for detecting a movement 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Mason using the motion sensing wake-up of Pedrazzini, resulting in the invention of Claim 1, in order to yield the predictable result of reducing power consumption when the device is idle while allowing the device to be powered up quickly and readily usable even after the device has been idle for an extended period of time by powering up based on movement of the device (See Paragraphs 3 and 9 of Pedrazzini) while minimizing power consumption during the idle periods (See Paragraphs 7 and 9 of Pedrazzini).

In reference to Claim 2, Mason and Pedrazzini disclose the limitations as applied to Claim 1 above.  Mason further discloses that the transmission subsystem further comprises a processor (See Figure 9 ‘Video Network Processor’ and ‘Display Port to HDMI Level Translation’) and a wireless transceiver (See Figure 9 ‘RF Transceiver’), wherein the processor is further to encode the media data according to an encoding scheme (See Paragraphs 17 and 20), and to cause the wireless transceiver to connect to the network using a wireless transmission interface (See Paragraphs 15, 17, and 21-22), wherein the wireless transceiver is further to transmit the encoded data to a second 

In reference to Claim 4, Mason and Pedrazzini disclose the limitations as applied to Claim 2 above.  Mason further discloses a power management unit communicatively coupled to the interface connector, the controller circuit, and the battery power supply, wherein the power management unit is to: regulate a current supply from the battery power supply to the controller circuit; and responsive to detecting an external power control signal indicating a physical connection of the interface connector with the computing device, provide a charge current from the computing device to the battery power supply (See Paragraph 17).


In reference to Claim 8, Mason and Pedrazzini disclose the limitations as applied to Claim 2 above.  Mason further discloses the interface connector is a universal serial bus (USB) connector (See Figure 9 ’30 Pin Apple Connector’ and Paragraph 20 [connector can be a Samsung USB compliant connector]).  As the loading of a USB driver is necessary for communication via a USB interface, in the combination of Mason and Pedrazzini, a driver for the USB connector will necessarily be loaded when the battery power supply is provided upon detecting motion and issuing the reset signal.

In reference to Claim 9, Mason and Pedrazzini disclose the limitations as applied to Claim 8 above.  Mason further discloses the USB connector comprises a cable and a 


In reference to Claim 10, Mason and Pedrazzini disclose the limitations as applied to Claim 9 above.  Pedrazzini further discloses that responsive to receiving the battery power supply, the processor is further to perform initialization of the system from a shutdown state (See Paragraphs 27-28 and 33).  Because the system is initialized from a shutdown state, and because a wireless channel to the receiver hotspot is necessary for wireless communication, in the combination of Mason and Pedrazzini, the processor necessarily establishes a communication channel between the wireless transmission interface and the receiver hotspot in response to receiving the battery power supply upon detection of motion.

In reference to Claim 12, Mason and Pedrazzini disclose the limitations as applied to Claim 2 above.  Mason further discloses that the controller circuit comprises a controller (See Paragraph 17).  Pedrazzini further discloses that the controller circuit comprises a controller (See Figure 3 Numbers 34’’ and 43’’’), and the sensor comprises an accelerometer, and wherein the controller is to configure the accelerometer to generate an interrupt signal responsive to detecting a proper acceleration value equals to or exceeds a threshold value (See Paragraphs 25-27).

In reference to Claim 13, Mason and Pedrazzini disclose the limitations as applied to Claim 12 above.  Pedrazzini further discloses that responsive to receiving the interrupt signal generated by the accelerometer, the controller is to generate the motion detection signal to cause the switch circuit to connect the battery power to the transmission subsystem (See Paragraphs 25-27).


In reference to Claim 14, Mason discloses a method for operating a peripheral device, wherein the peripheral device comprises a USB connector (See Figure 9 ’30 Pin Apple Connector’ and Paragraph 20 [connector can be a Samsung USB compliant connector]) for connecting the peripheral device to a computing device to receive a media data and an external power supply (See Paragraphs 3-4 and 17), a transmission subsystem for transmitting the media data to a wireless network (See Figure 9 ‘RF Transceiver’, ‘Video Network Processor’, and ‘Display Port to HDMI Level Translation’ and Paragraphs 3 and 17), a battery power supply (See Figure 9 ‘Rechargeable Internal Battery’), a microcontroller unit (MCU) powered by the battery power source (See Figure 9 ‘Power Controller & Power Switching’ [power controller portion]), and a switch circuit coupled between the battery power supply and the transmission subsystem (See Figure 9 ‘Power Controller & Power Switching’ [power switching portion] and Paragraph 17), the method comprising: generating, by the MCU, a first switch control signal to cause the switch circuit to connect the battery power supply to the transmission subsystem to power on the transmission subsystem, and causing initialization of the transmission subsystem (See Paragraph 17).  However, Mason does not explicitly 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Mason using the motion sensing wake-up of Pedrazzini, resulting in the invention of Claim 14, in order to yield the predictable result of reducing power consumption when the device is idle while allowing the device to be powered up quickly and readily usable even after the device has been idle for an extended period of time by powering up based on movement of the device (See Paragraphs 3 and 9 of Pedrazzini) while minimizing power consumption during the idle periods (See Paragraphs 7 and 9 of Pedrazzini).

In reference to Claim 15, Mason and Pedrazzini disclose the limitations as applied to Claim 13 above.  Mason further discloses that the transmission subsystem further comprises a processor (See Figure 9 ‘Video Network Processor’ and ‘Display Port to HDMI Level Translation’) and a wireless transceiver (See Figure 9 ‘RF Transceiver’), wherein the processor is further to encode the media data according to an encoding scheme (See Paragraphs 17 and 20), and to cause the wireless transceiver to connect to the network using a wireless transmission interface (See Paragraphs 15, 17, and 21-22), wherein the wireless transceiver is further to transmit the encoded data to a second wireless transceiver through the network (See Figure 10 ‘RF Transceiver’ and Paragraphs 17 and 21) for presentation of the media data on a large-format display device (See Paragraphs 15, 17, and 19).

In reference to Claim 20, Mason and Pedrazzini disclose the limitations as applied to Claim 2 above.  Pedrazzini further discloses that generating, by the MCU based on the interrupt signal, a first switch control signal to cause the switch circuit to connect the battery power supply to the transmission subsystem further comprises: configuring, by the MCU, the accelerometer to generate the interrupt signal responsive to detecting that a proper acceleration value equals to or exceeds a threshold value; and responsive to receiving the interrupt signal generated by the accelerometer, generating, by a microcontroller implemented in the MCU, a motion detection signal to cause generating the first switch control signal (See Paragraphs 25-27).

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason and Pedrazzini as applied to Claim(s) 2 and 15 above, and further in view of US Patent Application Publication Number 2017/0235535 to Shen (“Shen”).

In reference to Claim 3, Mason and Pedrazzini disclose the limitations as applied to Claim 2 above.  Mason further discloses that the communication device is a dongle for connecting the computing device through the network to the large-format display device (See Figures 1-3 and Paragraph 15), wherein the computing device is one of a personal computer, a tablet computer, or a smart phone (See Paragraph 3).  Mason further discloses that the large-format display device can be any type of display device (See Paragraph 15).  However, Mason and Pedrazzini do not explicitly disclose that the large-format display device is a large-format touch screen.  Shen discloses the use of a large-format touch-screen display device (See Paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Mason and Pedrazzini using the large-format touch-screen display device of Shen, resulting in the invention of Claim 3, because Mason allows for the use of any type of display device (See Paragraph 15 of Mason), and the simple substitution of the large-format touch-screen display device of Shen as the touch-screen display device of Mason would have yielded the predictable results of eliminating the need for using a heavy, thick, and long cable when communicating data to the display device (See Paragraph 13 of Mason), and because touch-screen displays are becoming ubiquitous in the modern classroom settings (See Paragraph 5 of Shen).

In reference to Claim 16, Mason and Pedrazzini disclose the limitations as applied to Claim 15 above.  Mason further discloses that the peripheral device is a dongle for connecting the computing device through the network to the large-format display device (See Figures 1-3 and Paragraph 15), wherein the computing device is one of a personal computer, a tablet computer, or a smart phone (See Paragraph 3).  Mason further discloses that the large-format display device can be any type of display device (See Paragraph 15).  However, Mason and Pedrazzini do not explicitly disclose that the large-format display device is a large-format touch screen.  Shen discloses the use of a large-format touch-screen display device (See Paragraphs 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Mason and Pedrazzini using the large-format touch-screen display device of Shen, resulting in the invention of Claim 16, because Mason allows for the use of any type of display device (See Paragraph 15 of Mason), and the simple substitution of the large-format touch-screen display device of Shen as the touch-screen display device of Mason would have yielded the predictable results of eliminating the need for using a heavy, thick, and long cable when communicating data to the display device (See Paragraph 13 of Mason), and because touch-screen displays are becoming ubiquitous in the modern classroom settings (See Paragraph 5 of Shen).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason and Pedrazzini as applied to Claim(s) 2 above, and further in view of US Patent Application Publication Number 2009/0143104 to Loh et al. (“Loh”).

In reference to Claim 11, Mason and Pedrazzini disclose the limitations as applied to Claim 2 above.  Mason further discloses that the processor is to: cause the wireless transceiver through the wireless transmission interface to transmit the encoded media data to the wireless network (See Paragraphs 17 and 21).  Mason and Pedrazzini do not explicitly disclose that the transmission subsystem further comprises an actuator, and wherein the processor is to: receive an indication of activating the actuator by a user.  Loh discloses a transmission subsystem that comprises an actuator, and wherein a processor is to: receive an indication of activating the actuator by a user; and cause a wireless transceiver through a wireless transmission interface to transmit encoded media data to a wireless network (See Paragraphs 48 and 64-66).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Mason and Pedrazzini using the wireless device actuator of Loh, resulting in the invention of Claim 11, in order to yield the predictable result of allowing for both manual and automatic powering on, establishment of a wireless channel, and communication via the wireless channel (See Paragraph 64 of Loh).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 2-13 and 15-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “large-format display device” in Claims 2 and 3 is a relative term which renders the claim indefinite. The term “large-format display device” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how large the display device must be to be considered a “large-format” display device.  Although Paragraph 3 of the disclosure defines a large-format display device as having a screen with a diagonal dimension larger than a certain length, it does not explicitly define what the certain length is, and merely provides a single exemplary length.

The term “large-format touch screen” in Claim 3 is a relative term which renders the claim indefinite. The term “”large-format touch screen” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how large the display device must be to be considered a “large-format” touch screen.  Although Paragraph 3 of the disclosure defines a large-format display device as having a screen with a diagonal dimension larger than a certain length, it does not explicitly define what the certain length is, and merely provides a single exemplary length.

The term “allow” in Claim 9 renders it unclear as to the metes and bounds of the claim, as the term “allow” causes no functionality to occur, but rather only requires that something is not explicitly prohibited from occurring.


The term “large-format display device” in Claims 15 and 16 is a relative term which renders the claim indefinite. The term “large-format display device” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how large the display device must be to be considered a “large-format” display device.  Although Paragraph 3 of the disclosure defines a large-format display device as having a screen with a diagonal dimension larger than a certain length, it does not explicitly define what the certain length is, and merely provides a single exemplary length.

The term “large-format touch screen” in Claim 16 is a relative term which renders the claim indefinite. The term “”large-format touch screen” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how large the display device must be to be considered a “large-format” touch screen.  Although Paragraph 3 of the disclosure defines a large-format display device as having a screen with a diagonal dimension larger than a certain length, it does not explicitly define what the certain length is, and merely provides a single exemplary length.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under similar reasoning.


Allowable Subject Matter

Claim(s) 5-7 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose, either alone or in combination, all of the claimed limitations in the combinations as claimed in Claims 5-7 and 17-19.  The most relevant prior art are those references cited in the above rejections.  Although detecting whether a connector is plugged into or removed from a computing device is generally known in the art, the prior art fails to disclose a test circuit, communicatively coupled to the controller circuit, for detecting whether the interface connector is plugged into the computing device, wherein responsive to detecting a plug-in of the interface connector with the computing device, the test circuit is to generate an external power control signal indicating a physical connection, and responsive to detecting an unplug of the interface connector from the computing device, the test circuit is to generate the external power control signal indicating lack of the physical connection, and wherein the controller circuit further comprises a controller to generate the motion detection signal responsive to detecting the motion by the sensor, and an AND logic circuit having a first input pin to receive the external power control signal, a second input pin to receive the motion detection signal, and an output pin to provide the first switch control signal; and a voltage divider circuit that, responsive to plugging the interface connector into the computing device, provides a first voltage signal to the controller circuit and a second voltage signal to the processor, wherein the first voltage signal and the second voltage signal both indicate the physical connection to the computing device, and that, responsive to unplugging the interface connector from the computing device, provides the first voltage signal to the controller circuit and the second voltage signal to the processor, wherein the first voltage signal and the second voltage signal both indicate lack of the physical connection to the computing device, as recited in Claim 5, and wherein the peripheral device further comprises a test circuit, communicatively coupled to the MCU, wherein responsive to detecting a plug-in of the interface connector with the computing device, the test circuit is to generate an external power control signal indicating a physical connection, and responsive to detecting an unplug of the interface connector from the computing device, the test circuit is to generate the external power control signal indicating lack of the physical connection, wherein the MCU comprises a microcontroller and an AND logic circuit, the AND logic circuit having a first input pin coupled to the test circuit, a second input pin coupled to the microcontroller, and an output pin to provide the first switch control signal; and a voltage divider circuit that, responsive to plugging the interface connector into the computing device, provides a first voltage signal to the MCU and a second voltage signal to the processor, wherein the first voltage signal and the second voltage signal both indicate the physical connection to the computing device, and that, responsive to unplugging the interface connector from the computing device, provides the first voltage signal to the MCU and the second voltage signal to the processor, wherein the first voltage signal and the second voltage signal both indicate lack of the physical connection to the computing device, as recited in Claim 17.  Furthermore, such features would not have been obvious to one of ordinary skill in the art.  The dependent claims are allowable for at least the same reasons as their parent claims.

Information Disclosure Statement

The information disclosure statement (IDS) submitted 6 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186